993 F.2d 886
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jeffrey James MILLER, Defendant-Appellant.
No. 92-55648.
United States Court of Appeals, Ninth Circuit.
Submitted May 6, 1993.*Decided May 11, 1993.

Before:  KOZINSKI, SUHRHEINRICH,** and T.G. NELSON, Circuit Judges.


1
MEMORANDUM***


2
The order of the district court denying Jeffrey James Miller's motion pursuant to 28 U.S.C. § 2255 is affirmed for the reasons stated in its order dated February 19, 1992.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Richard F. Suhrheinrich, United States Circuit Judge for the Sixth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3